Exhibit 10.13

 

POOLING AGREEMENT No. 9

 

THIS POOLING AGREEMENT No. 9 (this “Agreement”) is made as of June 29, 2016 with
an effective date of July 1, 2016 (the “Effective Date”), by and among FVE
Managers, Inc. (“Manager”) and the parties listed on Schedule A (each a “TRS”
and collectively, “TRSes”).

 

RECITALS:

 

Each TRS has entered into a Management Agreement with Manager (each a
“Management Agreement” and collectively, the “Management Agreements”) with
respect to each senior living facility set forth for such TRS on Schedule B
(each a “Facility” and collectively, the “Facilities”), which Management
Agreements are listed on Schedule C.

 

The parties desire that the working capital of each of the Facilities and all
revenues from operation of each of the Facilities be pooled for purposes of
paying the aggregate operating expenses of the Facilities, and fees and other
amounts due to Manager and TRSes and to modify the amount of such fees and other
amounts due to Manager and TRSes as set forth in this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I
DEFINED TERMS

 

1.01.                     Definitions.  Capitalized terms used, but not
otherwise defined in this Agreement shall have the meanings given to such terms
in the Management Agreements.  The following capitalized terms as used in this
Agreement shall have the meanings set forth below:

 

“Additional Facility” is defined in Section 7.01.

 

“Additional Management Agreement” is defined in Section 7.01.

 

“Additional TRS” is defined in Section 7.01.

 

“Aggregate Annual Statement” means the Aggregate Monthly Statement for the month
of December in each calendar year.

 

“Aggregate Base Fee” means for any period, an amount equal to five percent (5%)
of the Aggregate Gross Revenues for such period.

 

“Aggregate Facility Expenses” means for any period, the sum of Facility Expenses
of the Facilities for such period.

 

“Aggregate Gross Revenues” means for any period the sum of Gross Revenues of the
Facilities for such period.

 

--------------------------------------------------------------------------------


 

“Aggregate Invested Capital” means the sum of the Invested Capital for each of
the Facilities at the time of determination.

 

“Aggregate Monthly Statement” is defined in Section 4.01(a).

 

“Aggregate Net Operating Income” means for any period an amount equal to
Aggregate Gross Revenues for such period less Aggregate Facility Expenses for
such period.

 

“Aggregate TRS Priority Return” means an annual amount equal to seven percent
(7%) of Aggregate Invested Capital.

 

“Agreement” is defined in the Preamble.

 

“Construction Supervision Fee” means an amount equal to three percent (3%) of
the amount funded by a TRS for Capital Replacements which such TRS is required
to fund pursuant to Section 3.03 of its Management Agreement with Manager less
the amount of any construction supervision (or similar) fees paid to any third
party in connection with such Capital Replacements which are funded by such TRS.

 

“Effective Date” is defined in the Preamble.

 

“Facility” and “Facilities” is defined in the Recitals and such terms shall
include any Additional Facility(ies).

 

“Management Agreement” and “Management Agreements” is defined in the Recitals.

 

“Manager” is defined in the Preamble.

 

“Manager Shortfall Advance” is defined in Section 5.01.

 

“Non-Economic Facilities” is defined in Section 5.02.

 

“Other Requirement” is defined in Section 9.01.

 

“Priority Return Shortfall” is defined in Section 5.01.

 

“Transaction Agreement” is defined in Section 9.04.

 

“TRS” is defined in the Preamble.

 

ARTICLE II
GENERAL

 

2.01.                     Pooling of Working Capital and Gross Revenues.  The
parties agree that so long as a Facility is subject to this Agreement, all
Working Capital and all Gross Revenues of such Facility shall be pooled pursuant
to this Agreement and disbursed to pay all Aggregate Facility Expenses, fees and
other amounts due Manager and TRSes (not including amounts due pursuant to
Section 15.05 of the Management Agreements) with respect to the Facilities and
that the corresponding provisions of each Management Agreement shall be
superseded as provided in

 

2

--------------------------------------------------------------------------------


 

Section 3.03.  The parties further agree that if Manager gives a notice of
non-renewal of the Term of any Management Agreement, it shall be deemed to be a
notice of non-renewal of the Terms of all the Management Agreements.

 

2.02.                     Construction Supervision Fee.  In consideration of
Manager’s management of Capital Replacements, each TRS shall pay Manager a
Construction Supervision Fee for any Capital Replacements required to be made or
approved by a TRS.  Manager shall include the Construction Supervision Fee in
the budget for the Capital Replacement for approval by the TRS.  The
Construction Supervision Fee will be paid monthly in arrears based on Capital
Replacements made in such month.

 

ARTICLE III
PRIORITIES FOR DISTRIBUTION OF AGGREGATE GROSS REVENUES

 

3.01.                     Priorities for Distribution of Aggregate Gross
Revenues.  Aggregate Gross Revenues shall be distributed in the following order
of priority:

 

(1)                                 First, to pay Aggregate Facility Expenses
(which shall not include the Aggregate Base Fee).

 

(2)                                 Second, to Manager, to pay the Aggregate
Base Fee and any interest that may have accrued pursuant to Section 3.02.

 

(3)                                 Third, to TRSes, in an amount equal to the
Aggregate TRS Priority Return.

 

(4)                                 Fourth, to Manager, to reimburse it for
payment of any Manager Shortfall Advance, plus applicable interest calculated at
the Interest Rate, subject to Section 5.01.

 

(5)                                 Fifth, of the balance, twenty percent (20%)
to Manager and eighty percent (80%) to TRSes.

 

3.02.                     Timing of Payments.  Payment of the Aggregate Facility
Expenses, excluding the Aggregate Base Fee, shall be made in the ordinary course
of business.  The Aggregate Base Fee and accrued interest, if any, shall be paid
on the first Business Day of each calendar month, in advance, based upon
Manager’s then estimate of the prior month’s Aggregate Gross Revenues.  The
Aggregate TRS Priority Return and accrued interest, if any, shall be paid on the
first Business Day of each calendar month, in advance in approximately equal
monthly installments, based upon Aggregate Invested Capital most recently
reported to Manager by TRSes.  The Aggregate Base Fee and Aggregate TRS Priority
Return shall be subject to adjustment by increasing or decreasing the payment
due in the following month based upon Aggregate Gross Revenues reflected in the
Aggregate Monthly Financial Statements and increases or decreases in Aggregate
Invested Capital reported to Manager by TRSes, as the case may be.  If the
Aggregate Base Fee is not paid in full for any calendar year, the unpaid amount
shall bear interest at the Interest Rate and such unpaid amount and accrued
interest shall continue to be payable pursuant to clause (2) of Section 3.01 in
subsequent years until paid in full.  If the Aggregate TRS Priority Return is
not paid in full for any calendar year, the unpaid amount shall not continue to
be payable pursuant to clause (3) of Section 3.01 in subsequent years, but shall
continue to be due

 

3

--------------------------------------------------------------------------------


 

and bear interest at the Interest Rate for the purposes of Section 5.01. 
Amounts payable pursuant to clause (5) of Section 3.01 shall be paid on the last
Business Day of the January following the end of each calendar year, in arrears,
and shall be based upon the Aggregate Annual Statement for such calendar year. 
Additional adjustments to all payments will be made on an annual basis based
upon any audits conducted pursuant to Section 6.03 of the Management
Agreements.  The Aggregate TRS Priority Return and payments to TRSes pursuant to
clause (5) of Section 3.01 shall be allocated among TRSes as TRSes shall
determine in their sole discretion, and Manager shall have no responsibility or
liability in connection therewith.

 

3.03.                     Relationship with Management Agreements.  For as long
as this Agreement is in effect with respect to a Facility, the provisions of
Section 3.01 and 3.02 shall supersede Sections 5.01 and 5.02 of the Management
Agreement then in effect for such Facility, and fees payable to Manager pursuant
Sections 3.01 and 3.02 shall be in lieu of the fees payable under the first
sentence of Section 3.01 of the Management Agreements.

 

ARTICLE IV
FINANCIAL STATEMENTS

 

4.01.                     Pooling Agreement Financial Statements.  Manager shall
prepare and deliver the following financial statements to TRSes:

 

(a)                            not later than ten (10) Business Days after the
end of each calendar month, a consolidated balance sheet and related statement
of income and expense of all of the Facilities for such calendar month and for
the then current calendar year to date, certified by Manager’s Controller on a
monthly basis and by Manager’s Chief Financial Officer on a quarterly basis as
being true and correct to the best of his/her knowledge (“Aggregate Monthly
Statement”).

 

(b)                            Manager shall also prepare and deliver such other
statements or reports as any TRS may, from time to time, reasonably request.

 

4.02.                     Management Agreement Financial Statements.  The
financial statements delivered pursuant to this Article IV are in addition to
any financial statements required to be prepared and delivered pursuant to the
Management Agreements.

 

ARTICLE V
SHORTFALL; NON-ECONOMIC FACILITIES

 

5.01.                     Shortfall.  If in any of three (3) consecutive
calendar years (commencing with calendar year 2016) the Aggregate TRS Priority
Return has not been paid in full (the aggregate amount of such shortfall, the
“Priority Return Shortfall”), by notice given within sixty (60) days after
receipt of the Aggregate Annual Statement for such third (3rd) year, TRSes may
terminate all, but not less than all, of the Management Agreements identified on
Schedule C.  Prior to exercising the right to terminate, TRSes shall give
Manager notice and if within ten (10) days thereafter, Manager funds the
Priority Return Shortfall together with interest accrued thereon at the Interest
Rate (a “Manager Shortfall Advance”), TRSes shall not exercise the right to
terminate, provided Manager may not exercise its right to fund the Priority
Return Shortfall more frequently than once every four (4) years.  Manager may
recover any amounts paid by it as a

 

4

--------------------------------------------------------------------------------


 

Manager Shortfall Advance as provided in Section 3.01, provided that amounts not
recovered during the four (4) calendar years following the year in which payment
of a Manager Shortfall Advance was made shall be deemed waived and shall not be
payable in any subsequent year.  For the purposes of this Section 5.01, any
payments of TRS Priority Return with respect to a Facility under a Management
Agreement and (but without duplication) of “Aggregate TRS Priority Return”
allocated to a Facility under (and as defined in) a prior pooling agreement, in
either case, made during calendar year 2016 prior to the Effective Date, will be
taken into account in determining whether the Aggregate TRS Priority Return has
been paid in full for calendar year 2016.

 

5.02.                     Non-Economic Facilities.  If the Gross Revenues of any
Facility are insufficient to pay all Facility Expenses and the Base Fee for such
Facility in full during each of two (2) consecutive calendar years (commencing
with calendar year 2016), Manager shall be entitled, upon thirty (30) days
notice to the relevant TRS, to designate such Facility as a “Non-Economic
Facility.”  Notwithstanding the foregoing, Manager shall not be entitled,
without the relevant Owner’s consent, to designate a Facility for which Invested
Capital exceeds twenty percent (20%) of Aggregate Invested Capital as a
Non-Economic Facility, nor shall Manager be entitled to designate a Facility as
a Non-Economic Facility at any time that there are less than six (6) Facilities
subject to this Agreement.  For purposes of this Section 5.02 only, Aggregate
Invested Capital shall be determined without giving effect to the termination of
the Management Agreement for a Non-Economic Facility and without reduction for
proceeds from the sale, or deemed sale, of any Non-Economic Facility.  Manager
may request an increase in the foregoing twenty percent (20%) threshold at any
time, which the relevant Owner may accept or reject in its sole discretion.  For
the purposes of this Section 5.02, any payment of Facility Expenses and Base
Fees with respect to a Facility under a Management Agreement and (but without
duplication) of Aggregate Facility Expenses and Aggregate Base Fees allocated to
a Facility under (and as defined in) a prior pooling agreement, in either case,
made during calendar year 2016 prior to the Effective Date, will be taken into
account in determining whether the Gross Revenues of any Facility have been
insufficient to pay all Facility Expenses and the Base Fee for such Facility in
full for calendar year 2016.

 

Manager shall market a Facility designated as a Non-Economic Facility for sale
and any costs incurred by Manager in connection with such marketing activities
and the sale of such Facility shall be paid out of the net proceeds of such
sale.  The relevant TRS and Owner shall cooperate with Manager in compiling any
relevant information, preparing marketing materials and otherwise in connection
with the sale of a Non-Economic Facility.

 

5.03.                     Sale Process.  If a Non-Economic Facility is marketed
for sale in accordance with Section 5.02 and Manager receives an offer therefor
which it wishes to accept on behalf of the relevant TRS and Owner, Manager shall
give the relevant TRS prompt notice thereof, which notice shall include a copy
of the offer and any other information reasonably requested by such TRS.  If the
relevant TRS, on behalf of the relevant Owner, shall fail to accept or reject
such offer within seven (7) Business Days after receipt of such notice and other
information from Manager, such offer shall be deemed to be accepted.  If the
offer is rejected by the relevant TRS on behalf of the relevant Owner, and if
Manager elects to continue marketing the Non-Economic Facility by providing
written notice to the relevant TRS within seven (7) days of such rejection and
Manager does not obtain another offer within ninety (90) days that is accepted
by the

 

5

--------------------------------------------------------------------------------


 

relevant TRS, the Non-Economic Facility shall be deemed to have been sold to the
relevant TRS on the date, at the price and on such other terms contained in the
offer.  If a Non-Economic Facility is sold to a third party or deemed to have
been sold to the relevant Owner pursuant to such offer, effective as of the date
of sale or deemed sale: (i) the Management Agreement shall terminate with
respect to such Non-Economic Facility; (ii) Aggregate Invested Capital shall be
reduced by an amount equal to the net proceeds of sale after reduction for the
costs and expenses of the relevant TRS, the relevant Owner and/or Manager (or,
in the case of a deemed sale, the net proceeds of sale determined by reference
to such offer, after reduction for any amounts actually expended and any amounts
which would reasonably have been expected to have been expended if the sale had
been consummated by the relevant TRS, the relevant Owner and/or Manager).  If
the reduction in Aggregate Invested Capital is less than the Invested Capital of
the Non-Economic Facility sold or deemed to have been sold, the difference shall
be proportionately reallocated to the Invested Capital of the remaining
Facilities.

 

ARTICLE VI
ACCOUNTS

 

All Working Capital and Gross Revenues of each of the Facilities may be pooled
and deposited in one or more bank accounts in the name(s) of TRSes designated by
Manager, which accounts may be commingled with accounts containing other funds
owned by or managed by Manager.  Manager shall be authorized to access the
accounts without the approval of TRSes, subject to any limitation on the maximum
amount of any check, if any, established between Manager and TRSes as part of
the Annual Operating Budgets.  One or more TRSes shall be a signatory on all
accounts maintained with respect to the Facilities, and TRSes shall have the
right to require that one or more TRS signatures be required on all
checks/withdrawals after the occurrence of an Event of Default by Manager under
this Agreement.  Each TRS shall provide such instructions to the applicable
bank(s) as are necessary to permit Manager to implement Manager’s rights and
obligations under this Agreement.  The failure of any TRS to provide such
instructions shall relieve Manager of its obligations hereunder until such time
as such failure is cured.

 

ARTICLE VII
ADDITION AND REMOVAL OF FACILITIES

 

7.01.                     Addition of Facilities.  At any time and from time to
time, any TRS or any Affiliate of a TRS (an “Additional TRS”) which enters into
a management agreement with Manager (an “Additional Management Agreement”) for
the operation of an additional senior living facility (an “Additional
Facility”), may, with the consent of Manager and TRSes become a party to this
Agreement with respect to such Additional Facility by signing an accession
agreement confirming the applicability of this Agreement to such Additional
Facility.  If an Additional Facility is made subject to this Agreement other
than on the first day of a calendar month, the parties shall include such
prorated amounts of the Gross Revenues and Facility Expenses (and such other
amounts as may be necessary) applicable to such Additional Facility for such
calendar month, as mutually agreed in their reasonable judgment, in the
calculation of Aggregate Gross Revenues and Aggregate Facility Expenses (and
such other amounts as may be necessary) for the calendar month in which the
Additional Facility became subject to this Agreement, and shall make any other
prorations, adjustments, allocations and changes as may be

 

6

--------------------------------------------------------------------------------


 

required.  Except as set forth in this Section 7.01, the Gross Revenues and
Facility Expenses of the Additional Facility earned or incurred prior to the
date that an Additional Facility was made subject to this Agreement will be
excluded from Aggregate Gross Revenues and Aggregate Facility Expenses unless
otherwise agreed by TRSes and Manager.  Additionally, any amounts held as
Working Capital or for Capital Replacements at such Additional Facility shall be
held by Manager under this Agreement.

 

7.02.                     Removal of Facilities.  From and after the date of
termination of any Management Agreement, the applicable Facility shall no longer
be subject to this Agreement.  If the termination occurs on a day other than the
last day of a calendar month, the parties shall exclude such prorated amounts of
the Gross Revenues and Facility Expenses (and such other amounts as may be
necessary) applicable to such Facility for such calendar month, as mutually
agreed in their reasonable judgment, in the calculation of Aggregate Gross
Revenues and Aggregate Facility Expenses (and such other amounts as may be
necessary) for the calendar month in which the termination occurred. 
Additionally, the relevant TRS and Manager, both acting reasonably, shall
mutually agree to the portion of Working Capital and Aggregate Gross Revenues
and any amounts being held by Manager for Capital Replacements allocable to the
Facility being removed from this Agreement and the amount of Working Capital,
Aggregate Gross Revenues and amounts being held by Manager for Capital
Replacements, if any, so allocated shall be remitted to the relevant TRS and the
relevant TRS and Manager shall make any other prorations, adjustments,
allocations and changes as may be required.

 

ARTICLE VIII
TERM AND TERMINATION

 

8.01.                     Term.

 

(a)                            The Term of each Management Agreement shall end
on December 31, 2038.

 

(b)                            Neither Manager nor any TRS shall have any right
to terminate a Management Agreement pursuant to Section 12.02 of the Management
Agreements.

 

(c)                             This Agreement shall continue and remain in
effect indefinitely unless terminated pursuant to Section 8.02.

 

8.02.                     Termination.

 

This Agreement may be terminated as follows:

 

(a)                            By the mutual consent of Manager and TRSes.

 

(b)                            Automatically, if all Management Agreements
terminate or expire for any reason.

 

(c)                             By Manager, if any or all TRSes do not cure a
material breach of this Agreement by any TRS or Owner within thirty (30) days of
written notice of such breach

 

7

--------------------------------------------------------------------------------


 

from Manager, and if such breach is not cured, it shall be an Event of Default
under the Management Agreements.

 

(d)                            By TRSes, if Manager does not cure a material
breach of this Agreement by Manager within thirty (30) days of written notice of
such breach from any TRS.

 

8.03.                     Effect of Termination.  Upon the termination of this
Agreement, except as otherwise provided in Section 14.04 of the Management
Agreements, Manager shall be compensated for its services only through the date
of termination and all amounts remaining in any accounts maintained by Manager
pursuant to Article VI, after payment of such amounts as may be due to Manager
hereunder, shall be distributed to TRSes.  Notwithstanding the foregoing, upon
the termination of any Management Agreement, pooled funds shall be allocated as
described in Section 7.02.

 

8.04.                     Survival.  The following Sections of this Agreement
shall survive the termination of this Agreement:  8.03 and Article IX.

 

ARTICLE IX
MISCELLANEOUS PROVISIONS

 

9.01.                     Conflicts with Loan Documentation.  The terms and
conditions of this Agreement are subject to the requirements set forth in any
Mortgage or other loan documentation applicable to any Facility and to
applicable law (collectively, “Other Requirements”).  To the extent there is any
conflict between the terms and conditions of this Agreement and any Other
Requirements, the provisions of the Other Requirements shall control with
respect to the applicable Facility and Management Agreement and neither Manager
nor any TRS or Owner shall take, or be required to take as a result of this
Agreement, any action that would cause Manager or the relevant TRS or Owner to
be in breach of such Other Requirement.  TRS will provide Manager with notice of
any loan documents applicable to a Facility, which notice will be given prior to
such loan documents becoming applicable to the extent practicable.

 

9.02.                     Adjustments and Contributions.  If, as a result of an
Other Requirement, any Gross Revenues of a Facility are not available to held
and applied as contemplated by Sections 3.01 and 3.02 of this Agreement: (i) the
Gross Revenues and Facility Expenses of, and the Invested Capital related to,
such Facility shall nonetheless be taken into account in determining the amounts
required to be paid pursuant to Sections 3.01 and 3.02; (ii) any payments by or
to a TRS pursuant to the Management Agreement related to such Facility shall
offset any payments required to be made pursuant to Sections 3.01 and 3.02; and
(iii) any direct or indirect parent of such TRS shall permit distributions of
Gross Revenues of such Facility received by it to be held and applied as Gross
Revenues under this Agreement.  Any distributions so provided by a direct or
indirect parent shall be accounted for between such parent and TRSes as
determined by them.  Notwithstanding the foregoing, in no event shall the fees
paid to Manager and the TRSes pursuant to this Agreement and the Management
Agreements exceed in the aggregate the amounts required to be paid pursuant to
this Agreement.

 

9.03.                     Notices.  All notices, demands, consents, approvals,
and requests given by any party to another party hereunder shall be in writing
and shall be deemed to have been duly given

 

8

--------------------------------------------------------------------------------


 

when delivered in person, upon confirmation of receipt when transmitted by
facsimile transmission, or on the next business day if transmitted by nationally
recognized overnight courier, to the parties at the following addresses:

 

To TRS:

 

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458-1634

Attn:  David J. Hegarty

Telephone: (617) 796-8104

Facsimile: (617) 796-8349

 

To Manager:

 

FVE Managers, Inc.

400 Centre Street

Newton, Massachusetts 02458

Attn:  Bruce J. Mackey

Telephone: (617) 796-8214

Facsimile: (617) 796-8243

 

9.04.                     Applicable Law; Arbitration.  This Agreement shall be
interpreted, construed, applied and enforced in accordance with the laws of the
Commonwealth of Massachusetts, with regard to its “choice of law” rules.  Any
“Dispute” (as such term is defined in the that certain Transaction Agreement
dated June 29, 2016 by and between Senior Housing Properties Trust and Five Star
Quality Care, Inc. (the “Transaction Agreement”)) under this Agreement shall be
resolved through final and binding arbitration conducted in accordance with the
procedures and with the effect of, arbitration as provided for in the
Transaction Agreement.

 

9.05.                     Severability.  If any term or provision of this
Agreement or the application thereof in any circumstance is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions hereof.

 

9.06.                     Gender and Number.  Whenever the context of this
Agreement requires, the gender of all words herein shall include the masculine,
feminine, and neuter, and the number of all words herein shall include the
singular and plural.

 

9.07.                     Headings and Interpretation.  The descriptive headings
in this Agreement are for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.  References to
“Section” in this Agreement shall be a reference to a Section of this Agreement
unless otherwise indicated.  Whenever the words “include”, “includes” or
“including” are used in this Agreement they shall be deemed to be followed by
“without limitation.” The words “hereof,” “herein,” “hereby,” and “hereunder,”
when used in this

 

9

--------------------------------------------------------------------------------


 

Agreement shall refer to this Agreement as a whole and not to any particular
provision unless otherwise indicated.  The word “or” shall not be exclusive. 
This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting.

 

9.08.                     Confidentiality of Information.  Any information
exchanged between Manager and any TRS pursuant to the terms and conditions of
this Agreement shall be subject to Sections 17.06 or 17.07 of the applicable
Management Agreement and the Business Associate Agreement entered into between
Manager and each TRS.

 

9.09.                     Assignment.  Neither Manager nor any TRS may assign
its rights and obligations under this Agreement to any Person without the prior
written consent of the other parties.

 

9.10.                     Entire Agreement; Construction; Amendment.  With
respect to the subject matter hereof, this Agreement supersedes all previous
contracts and understandings between the parties and constitutes the entire
Agreement between the parties with respect to the subject matter hereof. 
Accordingly, except as otherwise expressly provided herein, in the event of any
conflict between the provisions of this Agreement and the Management Agreements,
the provisions of this Agreement shall control, and the provisions of the
Management Agreements are deemed amended and modified, in each case as required
to give effect to the intent of the parties in this Agreement.  All other terms
and conditions of the Management Agreements shall remain in full force and
effect; provided that, to the extent that compliance with this Agreement shall
cause a default, breach or other violation of the Management Agreement by one
party, the other party waives any right of termination, indemnity, arbitration
or otherwise under the applicable Management Agreement related to such specific
default, breach or other violations, to the extent caused by compliance with
this Agreement.  This Agreement may not be modified, altered or amended in any
manner except by an amendment in writing, duly executed by the parties hereto.

 

9.11.                     Third Party Beneficiaries.  The terms and conditions
of this Agreement shall inure to the benefit of, and be binding upon, the
respective successors, heirs, legal representatives or permitted assigns of each
of the parties hereto, and, except for Owners, which are intended third party
beneficiaries, no Person other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of this Agreement.

 

[Signatures page follows]

 

10

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement with the intention of creating an instrument under seal.

 

 

FVE MANAGERS, INC.

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

Treasurer and Chief Financial Officer

 

 

 

 

 

SNH AL AIMO TENANT, INC.

 

 

 

 

 

By:

/s/ Richard W. Siedel, Jr.

 

 

Richard W. Siedel, Jr.

 

 

President

 

 

 

 

 

SNH AL AIMO TENANT II, INC.

 

 

 

 

 

By:

/s/ Richard W. Siedel, Jr.

 

 

Richard W. Siedel, Jr.

 

 

President

 

 

 

 

 

SNH AL TRS, INC.

 

 

 

 

 

By:

/s/ Richard W. Siedel, Jr.

 

 

Richard W. Siedel, Jr.

 

 

President

 

 

[Signature Page to Pooling Agreement No. 9]

 

--------------------------------------------------------------------------------


 

Schedule A

 

TRSes

 

SNH AL AIMO Tenant, Inc.

 

SNH AL AIMO Tenant II, Inc.

 

SNH AL TRS, Inc.

 

--------------------------------------------------------------------------------


 

Schedule B

 

Facilities

 

SNH AL AIMO Tenant, Inc.

 

Morningside of Jonesboro

4210 S. Caraway Road

Jonesboro, AR  72404

 

Morningside of Washington

100 Grand Victorian Place

Washington, IL  61571

 

Morningside of Chesterfield Village

2410 W. Chesterfield Boulevard

Springfield, MO  65807

 

SNH AL AIMO Tenant II, Inc.

 

Morningside of Nevada

640 E. Highland Avenue

Nevada, MO  64772

 

SNH AL TRS, Inc.

 

Amber Ridge Memory Care

221 11th Avenue

Moline, IL  61265

 

The Lodge Assisted Living and Memory Care

2200 East Long Street

Carson City, NV  89706

 

--------------------------------------------------------------------------------


 

Schedule C

 

Management Agreements

 

1.              Management Agreement dated as of March 30, 2015 between FVE
Managers, Inc. and SNH AL AIMO Tenant, Inc. (Morningside of Jonesboro).

 

2.              Management Agreement dated as of March 30, 2015 between FVE
Managers, Inc. and SNH AL AIMO Tenant, Inc. (Morningside of Washington).

 

3.              Management Agreement dated as of March 30, 2015 between FVE
Managers, Inc. and SNH AL AIMO Tenant, Inc. (Morningside of Chesterfield
Village).

 

4.              Management Agreement dated as of March 30, 2015 between FVE
Managers, Inc. and SNH AL AIMO Tenant II, Inc. (Morningside of Nevada).

 

5.              Management Agreement dated as of March 30, 2015 between FVE
Managers, Inc. and SNH AL TRS, Inc. (Amber Ridge Memory Care).

 

6.              Management Agreement dated as of March 30, 2015 between FVE
Managers, Inc. and SNH AL TRS, Inc. (The Lodge Assisted Living and Memory Care).

 

--------------------------------------------------------------------------------

 